THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 14, 2019

                                                  G. Michael Halfenger
                                                  Chief United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WISCONSIN


In re:

         City Wide Investments, LLC,                              Case No. 17-22900-gmh
                                                                  (Chapter 11)
                             Debtor.


         ORDER AUTHORIZING CONTINUED USE OF CASH COLLATERAL
                 AND GRANTING ADEQUATE PROTECTION


         City Wide Investments, LLC, the debtor-in-possession (the “Debtor”), filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code on April 3, 2017. The

Debtor previously sought and the Court has previously entered orders authorizing the use of

cash collateral and provision of adequate protection to First Citizens State Bank and

Waterstone Bank (the “Banks”) through December 31, 2018, or the Effective Date of a plan.

         At a status conference conducted on April 10, 2019, the Debtor orally moved for an

order for the continued use of cash collateral and authorizing adequate protection seeking an




              Case 17-22900-gmh        Doc 130   Filed 05/15/19     Page 1 of 2
additional period of cash collateral usage, pending the confirmation of a plan, and requesting

the use of cash collateral through October 9, 2020, or the Effective Date of a plan. The Court

conditionally granted the Debtor’s oral motion, subject to the rights of the two affected

secured creditors to object to the terms of the continued use of cash collateral and

provision of adequate protection.

       Upon all of the records and proceedings had herein, it is hereby ORDERED:

1.     That unless First Citizens State Bank, Waterstone Bank, or any other party with an

       interest in cash collateral objects by June 14, 2019, the Debtor is authorized to use

       cash collateral through and including October 9, 2020, or the Effective Date of a

       plan, whichever occurs first, in order to pay ordinary and necessary operating

       expenses.

2.     As adequate protection for the Debtor’s use of cash collateral, the Debtor shall:

       a.       Continue to make its regular monthly mortgage and tax escrow payments

                to First Citizens State Bank and Waterstone Bank (the “Banks”) in the

                current amounts of $776.86 and $325.65, respectively (subject to

                modification when and if tax escrow amounts change).


       b.       Continue to keep the properties that are the Banks’ collateral insured.


3.     The Debtor shall serve notice of the entry of this order on First Citizens State Bank

       and Waterstone Bank, and each secured creditor, within two days of the entry of the

       order.
                                            #####




             Case 17-22900-gmh        Doc 130    Filed 05/15/19      Page 2 of 2
